CERTIFICATION OF NAMED PLAINTIFF
PURSUANT TO FEDERAL SECURITIES LAWS

DELAWARE COUNTY EMPLOYEES RETIREMENT SYSTEM (‘Plaintiff’)
declares:

1, Plaintiff has reviewed a complaint and authorized its filing.

2. Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiffs counsel or in order to participate in this private action or any other
litigation under the federal securities laws.

3. Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.

4, Plaintiff has made the following transaction(s) during the Class Period in

the securities that are the subject of this action:

Security Transaction Date Price Per Share
See attached Schedule A,
5. Plaintiff has not sought to serve or served as a representative party in a

class action that was filed under the federal securities laws within the three-year period
prior to the date of this Certification except as detailed below:
Inre USA Technologies, Inc. Sec. Litig., No. 2:18-cv-13759 (D.N.J.)

6. Plaintiff will not accept any payment for serving as a representative party
on behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the
representation of the class as ordered or approved by the court.

I declare under penalty of perjury that the foregoing is true and correct. Executed
this ISN Gay of September, 2020.

DELAWARE COUNTY EMPLOYEES
RETIREMENT SY
Lf

py Phillips, Controller

 
  

 

CABOT OIL
Stock

Date
Acquired

09/20/2016
09/21/2016
10/31/2016
11/01/2016
11/22/2016
12/05/2016
09/19/2017
07/30/2018

Date
Sold

06/13/2017
41/28/2017
41/06/2018
11/44/2018
01/29/2019
04/29/2019
07/26/2019

SCHEDULE A

SECURITIES TRANSACTIONS

Amount of
Shares Acquired

24,753
26,069
6,404
600
6,779
12,271
5,666
6,792

Amount of
Shares Sold

8,581
9,706
10,140
6,293
18
5,761
48,835

Prices listed are rounded to two decimal places.

 

 
